DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s submission of the terminal disclaimer overcomes the rejection of claims 1, 6, 8-11 and 13-20 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent Number 10,428,463.
	Applicant claims a fibrous structure comprising a plurality of filaments present in the fibrous structure at a level of less than 90% by weight of the fibrous structure on a dry basis and a plurality of solid additives wherein the fibrous structure further comprises 
	(a) a first region, wherein the solid additives are present in the first region at a first average weight % as measure according to the TGA Test Method; and 
	(b) a second region, wherein the solid additives are present in the second region at a second average weight % different from the first average weight % as measured according to the TGA Test Method.
	The closest prior art, Carrier et al., U.S. Pre Grant Publication 2012/0090112, teaches a fibrous structure wherein the fibrous structure comprises a mixture of two different materials wherein at least one of the materials comprises a filament such as a polypropylene filament, and at least one other material such as a solid additive wherein the solid additive means a fiber and/or 

	In summary, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786